Order filed July 24, 2014




                                            In The

                        Fourteenth Court of Appeals
                                         ____________

                                   NO.   14-14-00344-CV
                                   NO.   14-14-00351-CV
                                   NO.   14-14-00352-CV
                                   NO.   14-14-00368-CV
                                         ____________

       IN THE INTEREST OF X.I.M., P.M., E.C., D.C., E.C., AND Y.C.,
                               CHILDREN




                 On Appeal from the 312th District Court
                           Harris County, Texas
 Trial Court Cause Nos. 2002-50811, 2011-10644, 2011-42185, & 2011-01184J

                                          ORDER

       Appellant’s court-appointed counsel filed a brief in which he concludes the appeal
is wholly frivolous and without merit. See Anders v. California, 386 U.S. 738 (1967);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Counsel certified to this court
that he provided appellant with a copy of the Anders brief and the record, and advised
appellant of her right to file a pro se brief in response.
      If appellant desires to file a pro se brief in response to counsel’s Anders brief,
appellant’s pro se brief shall be due on or before August 25, 2014.

                                     PER CURIAM